SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 15 CERTIFICATION AND NOTICE OF TERMINATION OF REGISTRATION UNDER SECTION 12(g) OF THE SECURITIES EXCHANGE ACT OF 1(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number 0-24805 Littlefield Corporation (Exact name of registrant as specified in its charter) 2501 North Lamar Boulevard Austin, Texas 78705 (Address of principal executive office) Issuer's telephone number: (512) 476-5141 Common Stock (Title of each class of securities covered by this Form) None (Titles of all other classes of securities for which a duty to file reports under section 13(a) or 15(d) remain) Please place an X in the box(es) to designate the appropriate rule provision(s) relied upon to terminate or suspend the duty to file reports: [ ]Rule 12g-4(a)(1) [ ]Rule 12g-4(a)(2) [X]Rule 12h-3(b)(1)(i) [ ]Rule 12h-3(b)(1)(ii) [ ]Rule 15d-6 Approximate number of holders of record as of the certification or notice date:105 Pursuant to the requirements of the Securities Exchange Act of 1934, Littlefield Corporation has duly caused this certification/notice to be signed on its behalf by the undersigned hereunto duly authorized. LITTLEFIELD CORPORATION By: /s/ James Recks James Recks President & Chief Executive Officer Date:February 4, 2013
